DETAILED ACTION
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
Claims 1-9 are allowable. Claims 10 and 11, previously withdrawn from consideration as a result of a restriction requirement, require allowable subject matter.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 8/27/2021, is hereby withdrawn and claims 10 and 11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
The limitation “extended and retracted in a transmission manner” should be removed from the first lines of each of claims 2-11 (as was done for claim 1 in the 1/29/2022 amendment).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
The art of record (see attached PTO-892 mailed 11/8/2021) does not suggest the totality of limitations recited in independent claims 1 or 10.  The prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claims, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.  Claims 2-9 and 11 depend from claims 1 and 10 and are thus similarly allowable.  

Conclusion
Prosecution on the merits is closed except for consideration of the above matters in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658